Citation Nr: 0313873	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel  




INTRODUCTION

The veteran had active duty for training from September 1976 
to May 1977 and subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Roanoke, Virginia.  

The RO, in pertinent part, held that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a nervous condition. 

The appellant provided oral testimony via a Travel Board 
hearing held at the RO before a Veterans Law Judge in 
November 1997, a transcript of which has been associated with 
the claims file.  That Veterans Law Judge is no longer 
employed with the Board.

In March 1998, the Board, in pertinent part, remanded the 
claim of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder to the RO for further development and 
adjudicative action.

In October 2001, the RO affirmed the determination previously 
entered.

In May 2002, the Board reopened the claim of entitlement to 
service connection for an acquired psychiatric disorder.  
That same month, the Board undertook additional development 
on the claim of entitlement to service connection for an 
acquired psychiatric disorder on a de novo basis, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  This has 
been completed.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

A Veterans Law Judge who conducts a hearing must participate 
in making the final determination on a claim.  See 38 C.F.R. 
§ 20.707 (2002).

Since the Veterans Law Judge who conducted the November 1997 
Travel Board hearing is no longer employed at the Board, the 
Board asked the veteran in a June 11, 2003, letter whether 
she wanted another hearing before a Veterans Law Judge, and 
if so, what type of hearing.  On June 16, 2003, the veteran 
stated that she wanted a hearing before a Veterans Law Judge 
via a Travel Board hearing to be held at the RO.

There are actions that must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  The request for a Board hearing at 
the RO is such a matter.  See Chairman's Memorandum No. 01-
02-01 (January 29, 2001) (noting one such action is where an 
appellant has requested a field hearing, either a Travel 
Board hearing or a local Hearing Officer (Decision Review 
Officer) hearing).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3,326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The representative should be given an 
opportunity to review the claims folder, 
and a reasonable period of time in which 
to submit a presentation on the veteran's 
behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the veteran should be 
scheduled to appear at a hearing before a 
travel Veterans Law Judge as soon as it 
may be feasible.  Notice should be sent 
to the veteran and her representative, a 
copy of which should be associated with 
the claims file.

4.  The veteran should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


